              CASE 0:20-cv-01456-SRN-LIB Doc. 27 Filed 07/09/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Carol Bunker, as Trustee for the
next-of-kin of Stephanie Rose Bunker,
                                                         Case No. 20-cv-1456 (SRN/LIB)
                       Plaintiff,

v.                                                       STIPULATION TO AMEND
                                                         SCHEDULING ORDER
Barb Fitzgerald, acting in her individual capacity
as a Beltrami County correctional officer, et al,

                       Defendants.


         Pursuant to Federal Rule of Civil Procedure 16(b)(4) and Local Rule 16.3,

Plaintiff and Defendants, by and through their undersigned counsel, stipulate and jointly

move the Court to amend the Pretrial Scheduling Order (Doc. No. 16) for good cause.

         1.      Good cause for the proposed modification:

         The following deadlines currently are in place pursuant to the Pretrial Scheduling

Order:

         Plaintiff’s expert disclosure deadline: August 1, 2021

         Defendants’ expert disclosure deadline: October 1, 2021

         Plaintiff’s rebuttal expert disclosure deadline: November 1, 2021

         Dispositive motions due by: December 15, 2021

         Non-dispositive motions due by: January 15, 2022

         Trial-ready date: April 15, 2022




91531697.1
              CASE 0:20-cv-01456-SRN-LIB Doc. 27 Filed 07/09/21 Page 2 of 3




         The parties have been diligently conducting discovery, have exchanged thousands

of pages of documents, and have taken numerous depositions, but several additional

depositions remain in the coming weeks, and the parties agree that access to deposition

transcripts is important for expert review. Furthermore, the parties recently agreed to

engage in private mediation in an attempt to resolve this matter, which is scheduled

before retired United States Magistrate Judge Arthur J. Boylan on August 25, 2021. In

order to afford that mediation the best chance of success, the parties submit that the

expert-disclosure deadlines should be extended, along with parallel extensions of the

motion deadlines and trial-ready date. No prior extension requests have been sought in

this action.

         2.      The proposed modifications’ effect on any deadlines.

         The parties therefore stipulate that the following deadlines set in the Pretrial

Scheduling Order (Doc. No. 16) should be extended by 60 days, as follows:

         Plaintiff’s expert disclosure deadline: October 1, 2021

         Defendants’ expert disclosure deadline: December 1, 2021

         Plaintiff’s rebuttal expert disclosure deadline: January 3, 2022

         Dispositive motions due by: February 15, 2022

         Non-dispositive motions due by: March 15, 2022

         Trial-ready date: June 15, 2022




                                                2
91531697.1
             CASE 0:20-cv-01456-SRN-LIB Doc. 27 Filed 07/09/21 Page 3 of 3




Dated: July 9, 2021                     s/Marc E. Betinsky
                                        Robert Bennett, #6713
                                        Andrew J. Noel, #322118
                                        Kathryn H. Bennett, #0392087
                                        Marc E. Betinsky, #0388414
                                        ROBINS KAPLAN LLP
                                        800 LaSalle Ave, Suite 2800
                                        Minneapolis, MN 55402
                                        Telephone: 612-349-8500
                                        rbennett@robinskaplan.com
                                        anoel@robinskaplan.com
                                        kbennett@robinskaplan.com
                                        mbetinsky@robinskaplan.com
                                        Attorneys for Plaintiff


Dated: July 9, 2021                     s/Stephanie A. Angolkar
                                        Jason M. Hiveley, #311546
                                        Stephanie A. Angolkar, #388336
                                        IVERSON REUVERS CONDON
                                        9321 Ensign Avenue South
                                        Bloomington, MN 55438
                                        Telephone: 952-548-7200
                                        jasonh@iversonlaw.com
                                        stephanie@iversonlaw.com
                                        Attorneys for Beltrami County Defendants


Date: July 9, 2021                      s/Carolin J. Nearing
                                        Tony Novak, #0351106
                                        Carolin J. Nearing, #0291791
                                        LARSON • KING LLP
                                        2800 Wells Fargo Place
                                        30 E Seventh Street
                                        St. Paul, MN 55101
                                        Telephone: 651-312-6500
                                        tnovak@larsonking.com
                                        cnearing@larsonking.com
                                        bprowant@larsonking.com
                                        Attorneys for MEnD Defendants




                                          3
91531697.1
